UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS International Value Fund (formerly DWS Dreman International Value Fund) Contents 4 Letter to Shareholders 5 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 36 Tax Information 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Board Members and Officers 46 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. During the 12-month period ended August 31, 2013, DWS International Value Fund returned 14.70%, but underperformed the 17.45% return of the benchmark, the Russell Global ex-U.S. Value Index. International equities performed very well during the past year, as gradually improving economic growth led to a steady revival of investor sentiment. The favorable environment was highlighted by the highly accommodative policies of the world's central banks and a stabilization of the debt problems in Europe. Japan's equity market also benefited from rising optimism, as the highly aggressive monetary policy of the Bank of Japan helped reignite investors' appetite for risk. These factors provided a tailwind to the world stock markets and helped the fund generate a healthy total return for the period. Investment Strategy Portfolio management employs a value strategy and looks for companies it believes are undervalued. These are typically companies that portfolio management believes have been historically sound but are temporarily out of favor. Portfolio management uses a variety of quantitative screens to compare a company's stock price to earnings, book value, cash flow and dividend yield, and analyzes individual companies to identify those that portfolio management believes are financially sound and appear to have strong potential for long-term growth. Portfolio management compares its valuations on an absolute basis as well as within their respective industries. To narrow the universe further, portfolio management analyzes factors such as price momentum, earnings estimate revisions and fundamental changes. After narrowing the universe through a combination of qualitative and fundamental research, portfolio management evaluates and selects the 45 to 60 stocks typically held by the fund. Fund Performance Although the fund underperformed its benchmark in the past 12 months, it is important to keep in mind that we employ a long-term strategy that seeks to buy undervalued stocks and hold them until their value is recognized. The potential value of this patient approach is illustrated by the strong performance of our holdings in the financial sector. We established a significant position in financials in late 2010, when the height of fear surrounding the European debt crisis had led to across-the-board declines for financial stocks with little regard for the individual company attributes. We used this indiscriminate selling to establish positions in stocks that we viewed as survivors, particularly large European banks. While it took time for the value to be recognized in these stocks — with an uneven ride along the way — they have since risen much higher than our original purchase prices. In fact, financial stocks were the best-performing area of the fund in the annual period ended August 31, 2013, highlighted by our holdings in Nomura Holdings, Inc., UBS AG and Societe Generale SA. In our view, this underscores the importance of patience in value investing. We believe that focusing on owning good companies trading below their intrinsic worth pays off in time, even if the market doesn't appreciate the value in the short term. Also helping performance in the past year was our positioning in consumer staples, where we avoided many of the richly valued "household names" that became expensive in the global search for stable, high-dividend stocks. Instead, we favored less well-known — but more attractively valued — stocks such as the European supermarket operators Delhaize Group SA and Tesco PLC, both of which made meaningful contributions to the fund's return. We also generated robust performance in the telecommunications sector, due in part to the gains in SK Telecom Co., Ltd. and Vodafone Group PLC. On the negative side, performance was hurt by our stock selection in the materials sector. Our positions in the gold mining stocks Yamana Gold, Inc. and Kinross Gold Corp. underperformed sharply amid the weakness in the price of gold. Diversified mining stocks such as Vale SA and BHP Billiton Ltd. were also hit hard amid concerns about slowing growth in China. We are maintaining our positions in these stocks — as well as other low-cost producers in the sector — on the belief that they are attractively valued and have the potential to recover as the global economy slowly improves. The energy sector also proved to be an area of weakness for the fund. We hold an overweight in the group, as we are finding a high representation of stocks with rich dividend yields, strong balance sheets and stable business. Energy stocks underperformed the broader market in the annual period, however, so this positioning pressured performance in the short term. Our leading detractor in the sector was the Brazilian producer Petroleo Brasileiro SA (Petrobras). The fund's performance was also negatively affected by our underweight in Japan, which prevented the fund from fully participating in the country's strong rally. Fortunately, we made up for this via strong stock selection. The fund's holdings outperformed the broader Japanese market by a wide margin, led by Nomura Holdings, Inc., Sumitomo Mitsui Financial Group, Inc and Mitsubishi UFJ Financial Group, Inc. Outlook and Positioning The portfolio is currently positioned to take advantage of an improving global growth environment. This aspect of our positioning reflects the fact that we are currently finding the most value in cyclical (economically sensitive) stocks. We continue to find many of the best value opportunities in Europe and the emerging markets. In Europe, stocks have rallied from their crisis-related lows of 2011-2012, but we believe they are still undervalued given the improving growth outlook for the region. The fund closed the period with a weighting of 56% in Europe and the United Kingdom, which is well above the region's 47.73% weighting in the benchmark. "We believe that focusing on owning good companies trading below their intrinsic worth pays off in time, even if the market doesn't appreciate the value in the short term." The emerging markets have underperformed the developed markets by a wide margin in the past year, as investors react to questions about China's growth outlook and the potentialimpact of rising interest rates on capital flows. As value investors, we see this as a chance to establish longer-term positions in companies that we believe are trading at attractive valuations. While the emerging markets have lagged in the short term, the underlying economies continue to feature stronger economic growth and superior government finances relative to the developed markets. The fund held 21% in emerging-markets stocks as of August 31, 2013, and we remain on the outlook for opportunities to capitalize on market weakness. We believe international stocks continue to offer attractive valuations. The fund's benchmark closed the period with a median price-to-earnings (P/E) ratio of 12.4 times 12-month forward earnings estimates, and the fund itself had a P/E of 10.2. In comparison, the Standard & Poor's 500® (S&P 500) Index had a 12-month forward P/E of 15.3. While the near-term outlook remains somewhat murky due to the questions surrounding U.S. monetary policy, we believe these compelling valuations provide a positive foundation for the international market's longer-term results. Ten Largest Equity Holdings at August 31, 2013 (21.2% of Net Assets) Country Percent 1. Vodafone Group PLC Provides a range of mobile telecommunications services United Kingdom 2.2% 2. CNOOC Ltd. Explores, develops, produces and sells crude oil and natural gas China 2.2% 3. Suncor Energy, Inc. Company extracts and upgrades oil sands into refinery feedstock and diesel fuel Canada 2.2% 4. Total SA Explores for, produces, refines, transports and markets oil and natural gas France 2.1% 5. Carnival PLC Owns and operates cruise ships United Kingdom 2.1% 6. Banco Bilbao Vizcaya Argentaria SA Attracts deposits and offers investment banking services Spain 2.1% 7. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands 2.1% 8. Sumitomo Mitsui Financial Group, Inc. A holding company that provides commercial banking and other financial services Japan 2.1% 9. AstraZeneca PLC Researches, manufactures and sells pharmaceutical and medical products United Kingdom 2.1% 10. Allianz SE Offers insurance, banking and financial services Germany 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 46 for contact information. Investment Advisor Deutsche Investment Management Americas Inc. Subadvisor The fund's subadvisor is Dreman Value Management, L.L.C. Portfolio Management Team E. Clifton Hoover, Jr., Chief Investment Officer, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 26 years of investment industry experience. • MS, Texas Tech University. Wesley Wright Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2008. • Responsible for current portfolio holdings for the firm's International Value and All Cap Value products. • Prior to joining Dreman Value Management. L.L.C., worked as an Equity Analyst at Hillcrest Asset Management. • BS, Texas A&M University; MBA, SMU Cox School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Global ex-U.S. Value Index measures the value segment of the global equity universe (specifically, companies with lower price-to-book ratios and lower forecasted growth values), excluding securities classified in the United States. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Contribution incorporates both a stock's total return and its weighting in the index. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. The price-to-earnings ratio (P/E) compares a company's current share price to its per-share earnings. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Performance Summary August 31, 2013 (Unaudited) Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 14.70% -1.15% 0.58% Adjusted for the Maximum Sales Charge (max 5.75% load) 8.10% -2.32% -0.25% Russell Global ex-U.S. Value Index† 17.45% 1.44% 2.02% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 13.74% -1.89% -0.18% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 13.74% -1.89% -0.18% Russell Global ex-U.S. Value Index† 17.45% 1.44% 2.02% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges 14.84% -0.89% 0.83% Russell Global ex-U.S. Value Index† 17.45% 1.44% 2.02% Institutional Class 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges 14.99% -0.91% 0.84% Russell Global ex-U.S. Value Index† 17.45% 1.44% 2.02% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.52%, 2.31%, 1.35% and 1.26% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through August 31, 2013, which is based on the performance period of the life of the Fund. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund and adopted its current investment policies. On March 1, 2013, the Fund was renamed DWS International Value Fund. Performance prior to June 21, 2010 should not be considered representative of the present Fund due to its change in investment policy. † The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Class A Class C Class S Institutional Class Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ Investment Portfolio as of August 31, 2013 Shares Value ($) Common Stocks 92.3% Australia 1.9% BHP Billiton Ltd. (ADR) (a) (Cost $4,153,079) Belgium 1.9% Delhaize Group SA (ADR) (Cost $3,310,336) Bermuda 1.9% Marvell Technology Group Ltd. (Cost $3,823,793) Brazil 3.3% Petroleo Brasileiro SA (ADR) (a) Vale SA (ADR) (a) (Cost $9,360,064) Canada 6.9% Agrium, Inc. (a) Kinross Gold Corp. Suncor Energy, Inc. Yamana Gold, Inc. (a) (Cost $14,544,961) China 2.2% CNOOC Ltd. (ADR) (a) (Cost $3,760,716) France 4.0% Societe Generale SA (ADR) (a) Total SA (ADR) (a) (Cost $7,072,940) Germany 5.9% Allianz SE (ADR) BASF SE (ADR) Siemens AG (ADR) (a) (Cost $10,245,012) Hong Kong 2.0% China Mobile Ltd. (ADR) (a) (Cost $3,507,113) India 3.7% Infosys Ltd. (ADR) (a) Tata Motors Ltd. (ADR) (a) (Cost $6,774,269) Israel 2.0% Teva Pharmaceutical Industries Ltd. (ADR) (a) (Cost $4,318,319) Italy 1.9% Eni SpA (ADR) (a) (Cost $3,555,249) Japan 11.4% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $19,522,022) Korea 3.9% KB Financial Group, Inc. (ADR) SK Telecom Co., Ltd. (ADR) (a) (Cost $6,908,208) Netherlands 4.0% ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (Cost $6,658,156) Norway 1.9% Statoil ASA (ADR) (a) (Cost $4,019,004) Russia 3.9% CTC Media, Inc. (b) LUKOIL OAO (ADR) (a) (Cost $6,980,623) Spain 5.8% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR)* (Cost $12,309,281) Switzerland 5.7% ABB Ltd. (ADR)* Credit Suisse Group AG (ADR) UBS AG (Registered)* (c) (Cost $9,236,594) United Kingdom 18.1% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) Carnival PLC (ADR) (a) HSBC Holdings PLC (ADR) (a) Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (a) Vodafone Group PLC (ADR) (Cost $31,195,108) Total Common Stocks (Cost $171,254,847) Preferred Stock 1.7% Brazil Itau Unibanco Holding SA (ADR) (a) (Cost $3,485,823) Securities Lending Collateral 42.6% Daily Assets Fund Institutional, 0.09% (d) (e) (Cost $78,081,581) Cash Equivalents 4.5% Central Cash Management Fund, 0.05% (d) (Cost $8,264,775) % of Net Assets Value ($) Total Investment Portfolio (Cost $261,087,026)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $263,840,451. At August 31, 2013, net unrealized depreciation for all securities based on tax cost was $4,921,103. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $10,689,026 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,610,129. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at August 31, 2013 amounted to $75,768,124, which is 41.3% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock (f) Australia $ $
